TAGGART, J.
Appeal from judgment for plaintiff for two months’ rent under lease. Defendant served and filed notice of appeal June 4, 1906, and transcript was filed in this court December 11, 1906. No brief of points and authorities has been filed by either party, and no stipulation of parties or order of the court extending time of either to file such briefs appears in the records of said cause in this court.
The appeal was placed upon the calendar for oral argument on the twenty-fourth day of July, 1907, and regularly called on that day, but no one appeared to represent either party thereto, whereupon the cause was ordered submitted. No reason being advanced why the judgment of the lower court should not be affirmed, and none appearing to this court, it is ordered that the judgment of the superior court in said cause be affirmed.
We concur: Allen, P. J.; Shaw, J.